Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments on pages 5 and 6 have been fully considered and are persuasive.  However, the amended claim is rejected by a new reference, Daniel.  
	Applicant’s  arguments on page 7 have been fully considered but are moot due to the changed claims.  Claims 2 and 4 are now allowable subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 12 and 2-9 are rejected under 35 U.S.C 101 because the claimed subject matter is drawn to a mental process.  With regards to step 1, the claimed invention is directed to a method in claims 12 and 2-9.
	For step 2A, prong 1, the claims recite the limitations of providing a maximum traction coefficient between the tire and the surface on which the tire runs, providing a plurality of predetermined traction characteristic curves where each curve describes a different traction behavior of the tire, detecting slip of the tire on the surface, detecting current traction coefficient, forming a tuple from the detected slip and traction coefficient, choosing a characteristic curve from a plurality of predetermined characteristic curves that best matches to the tuple, and 
	For step 2A, prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements in the claim amount to no more than instructions to how to solve for a parameter, or maximum traction coefficient.  The computer systems are claimed generically and are operating in their ordinary capacity.  It does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exceptions using a computer.  The computing functions, at least with respect to claims 12 and 2-9 are merely recited at a high level of generality and merely automate the updating of control logic functions.
	For step 2B, as discussed with respect to step 2A, prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, providing a maximum traction coefficient between the tire and the surface on which the tire runs, providing a plurality of predetermined traction characteristic curves where each curve describes a different traction behavior of the tire, Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.  To resolve the issue, with respect to claims 1-6, there should be a processor and memory in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kammann et al. (US Pub No: 2011/0166761 A1, hereinafter Kammann) in view of Daniel et al. (DE 102012217772A1, hereinafter Daniel).
Regarding Claim 12:
Kammann discloses:
A method for providing a maximum traction coefficient between the tire and the surface on which the tire runs, the method comprising.  Paragraph [0037] describes finding a reference curve of the coefficient of friction, and describes the maximum being point 20 on this curve.
detecting current traction coefficient.  Paragraph [0037] describes detecting the momentary slip and coefficient friction at measuring points 22 and 24.
forming a tuple from the slip and the momentary traction coefficient.  Paragraph [0037] describes using the two measuring points 22 and 24 and computing a slope.  This slope is then compared to the reference curve to calculate a computed curve 30.  This is equivalent to the claim because the computed curve is formed from a tuple, or set, of points.
detecting current slip of the tire on the surface.  Paragraph [0036] and figure 1 describe a slip between the tire 12 and the underlying surface 14.
Kammann does not teach a plurality of predetermined traction characteristic curves, whereby each characteristic curve describes a different traction behavior of the tire.
	Daniel teaches:
providing a plurality of predetermined traction characteristic curves, whereby each characteristic curve describes a different traction behavior of the tire.  Paragraph [0034] and figure 2 describes several traction curves 2a, 2b, and 2c show different roadway conditions, such as dry concrete, wet concrete, and black ice.  Paragraph [0043] and figure 3 describe various curves representing adhesion conditions on various substrates.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammann to incorporate the teachings of Daniel to show a plurality of predetermined traction characteristic curves, whereby each characteristic curve describes a different traction behavior of the tire.  One would have been motivated to do so to determine the maximum coefficient of adhesion which is allows driver assistance systems, such as ABS or ESP to control and adapt to their respective driving situations [0002].
Kammann and Daniel teach:
choosing a characteristic curve from a number of predetermined characteristic curves based on the tuples, whereby each characteristic curve describes a traction behavior of the tire; providing the maximum traction coefficients.  Paragraph [0034] of Daniel and figure 2 describes several traction curves 2a, 2b, and 2c show different roadway conditions, such as dry concrete, wet concrete, and black ice.  Paragraph [0043] of and figure 3 of Daniel describe various curves representing adhesion conditions on various substrates.  Paragraph [0038] and figure 3 of Kammann describe that a momentary curve can be selected if, for example, the surface adheres better than the reference curve.  This meets the claim because a different characteristic curve can be chosen based on changing conditions and different curves associated with those conditions.

Regarding Claim 3:
	Kammann discloses:
The method according to claim 12, wherein 2009104-US-PCT each of the predetermined traction characteristic curves indicates a correlation between a slip and a traction coefficient; and wherein choosing a characteristic curve further comprises choosing the characteristic curve that includes a point to which the tuple comes as close as possible.  Paragraph [0037] describes using the two measuring points 22 and 24 and computing a slope.  This slope is then compared to the reference curve to calculate a computed curve 30.  This is equivalent to the claim because the computed curve is formed from a tuple, or set, of points.  The curve is chosen to be as close to the tuples as possible.  Paragraph [0038] and figure 3 describe that a momentary curve can be selected if, for example, the surface adheres better than the reference curve.

Regarding Claim 5:
	Kammann discloses:
The method according to claim 3, wherein the provided maximum traction coefficient is determined based on a combination of maximum traction coefficients detected with regard to different types of characteristics.  Paragraph [0037] and figure 2 describe a maximum coefficient of friction 26 that can be adjusted due to weather, such as rain.  Paragraph [0018] describes that the data can be adjusted due to tire dimensions, pressure, and temperature.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kammann in view of Dawande et. al. (IN1338CH2014 A, hereinafter Dawande).
Regarding Claim 7:
Kammann discloses the above inventions in claims 1 and 3.  Kammann does not disclose a momentary traction coefficient provided if it is greater than the determined maximum traction coefficient.
Dawande teaches:
The method according to claim 3, whereby a momentary traction coefficient is provided if it is greater than the determined maximum traction coefficient.  Paragraph [0015] describes a 4 step process to evaluate a momentary slip ratio and momentary longitudinal traction of the wheel.  This process is to increase the momentary slip ratio to maximize the traction.  In the fourth step, the process checks the slip ratio to see if it is larger than a threshold, or maximum coefficient 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammann to incorporate the teachings of Dawande to show a momentary traction coefficient provided if it is greater than the determined maximum traction coefficient.  One would have been motivated to do so to find the maximum possible traction for any given tire and road surface and to be used for anti-skid control ([0016]).

Regarding Claim 8:
Kammann discloses the above inventions in claims 1 and 3.  Kammann does not disclose a maximum traction coefficient that is provided when the pitch m exceeds a predetermined threshold.
Dawande teaches:
The method according to claim 3, wherein the maximum traction coefficient is provided only if the pitch m exceeds a predetermined threshold.  Paragraph [0015] describes a 4 step process to evaluate a momentary slip ratio and momentary longitudinal traction of the wheel.  This process is to increase the momentary slip ratio to maximize the traction.  In the fourth step, the process checks the slip ratio to see if it is larger than a threshold, or maximum coefficient of friction.  This meets the claim because slip ratio is adjusted if it goes above the maximum allowable traction coefficient.  This meets the claim because the pitch is a function of the slip ratio.
 to incorporate the teachings of Dawande to show a maximum traction coefficient that is provided when the pitch m exceeds a predetermined threshold.  One would have been motivated to do so find the maximum possible traction for any given tire and road surface and to be used for anti-skid control ([0016]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kammann in view of Rieth (US Patent No: 6,470,731 B1, hereinafter Rieth).
Regarding Claim 9:
Kammann discloses the above inventions in claims 1 and 3.  Kammann does not disclose a histogram based on a number of determined maximum traction coefficients and determines the quality of these values based on the histogram.
Rieth teaches:
The method according to claim 3, whereby a histogram is formed based on a number of determined maximum traction coefficients; and wherein a quality of a given maximum traction coefficient based on the histogram.  Column 6, lines 20-35 teach a histogram.  Figure 3 shows a histogram for a coefficient of friction.  A histogram by definition is an approximate representation of the distribution of numerical data.  Therefore, this shows the quality of the traction coefficient as it shows which maximum coefficient of friction occurs the most and therefore the quality.
 to incorporate the teachings of Rieth to show a histogram based on a number of determined maximum traction coefficients and determines the quality of these values based on the histogram..  One would have been motivated to do so to determine which values that the safety systems should use.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Daniel and Kammann do not teach detecting a pitch m based on the detected slip, providing a plurality of predetermined pitch characteristic curves, whereby each pitch characteristic curve describes a different pitch curve of the tire, choosing a pitch characteristic curve from the plurality of predetermined pitch characteristic curves based on the second tuple, and providing the maximum traction coefficient[[s]] from the chosen pitch characteristic curve.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim.  This is allowable subject matter as claim 2 is allowable subject matter.  However, they would be allowable if rewritten with the base claim being claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665